DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a series of steps for determining a distribution of spots for use with ion beam therapy, which are concepts performed in the human mind and thus grouped as a mental process. 
The limitations “dividing…the target volume in a plurality of non-overlapping target sections…Bragg peak”, “assigning…a spot size strategy from the plurality of spot size strategies…greater than the second spot size”, “determining…spots to fill the respective target section…spot size strategy”, and “generating…a spot distribution data set which facilitates generating at least one ion beam to the target volume according to the determined spots during the ion beam therapy”, as drafted, form a process that, under its broadest reasonable interpretation, covers performance of these steps in the mind or by hand but for the recitation of a generic “processor”. That is, other than reciting “a processor of a treatment planning system” and “by the processor” (claim 1), “a processor”, “a memory”, “when executed by the processor, cause the processor of the treatment planning system” (claim 12), and “processing means” (claim 13), no limitations in the claim elements preclude the steps from being practically performed in the mind or by hand by a practitioner. For example, but for the limitations “the method being performed in a processor of a treatment planning system” and “by the processor” (claim 1), in the context of this claim, “dividing” encompasses a practitioner mentally or by hand delineating the plurality of non-overlapping target sections on a paper representation of the target region, “assigning” encompasses the practitioner mentally or on paper determining three different spot size strategies to each target section as claimed, “determining” encompasses the practitioner mentally or on paper designating spots to fill each target section according to the respectively assigned strategy, and “generating” encompasses the practitioner mentally or on paper producing a spot distribution data set as a result of performing the previous steps, which would facilitate generating at least one ion beam to the target volume according to the determined spots during treatment delivery. The step of “generating…a spot distribution data set which facilitates generating at least on ion beam…” requires generating a spot distribution using the spots determined in the prior steps, which may be spots marked by hand on paper, and does not require producing an electronic spot distribution data set via the processor that communicated to and used by an ion beam therapy system to execute the treatment delivery. Claims 12 and 13 may be performed mentally or by hand by the same reasoning. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 1, 12, and 13 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claims 1, 12, and 13 respectively recite additional elements including a “processor” (claim 1), “processor” and “memory” (claim 12), and “processing means” (claim 13). The processor, memory, and processing means are recited at a high level of generality (i.e., as generic computer components performing generic functions of storing and processing information) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because, when considered individually and as a whole, do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d). Claims 1, 12, and 13 are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and a memory amount to no more than mere instructions to apply an exception using generic computer components, which cannot provide an inventive concept (2019 Patent Eligibility Guidelines). See MPEP 2106.04(d)(1), 2106.05(a), and 2106.05(f). 
The examiner suggests applicant amend claim 1 to positively recite a step of delivering the ion beam therapy to a patient according to the determined spots of the spot distribution data set, such that the claim integrates the abstract idea into a practical application. Similarly, the examiner suggests applicant amend claims 12 and 13 to additionally recite an ion beam system is configured to receive the generated spot distribution data set and is configured to deliver the ion beam therapy according to the determined spots such that the claim integrates the idea into a practical application. Support for such amendments is found in applicant’s original specification (Figure 1 and [0033], U.S. Patent Application Publication No. 2020/0147410).
Claims 2-7, 9-11, and 15 include all the limitations of parent claim 1 or 13, thus are directed to the same abstract idea. These claims further limit steps practically performed by hand or in the mind of the practitioner in performance of the abstract idea, thus do not provide additional elements that integrate the abstract idea into a practical application of the abstract idea or amount to significantly more than the judicial exception.
Response to Arguments
Applicant’s arguments, see page 8, filed 3 May 2022, with respect to the rejections of claims 3 and 4 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 22 December 2022 have been withdrawn. 
Applicant's arguments filed 3 May 2022 with respect to the rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant contends the present amendment to claim 1 to recite “generating, using the determined spots, a spot distribution data set which facilitates generating at least one ion beam to the target volume according to the determined spots during the ion beam therapy” overcomes the rejection under 35 U.S.C. 101 (arguments, page 9). 
Particularly, applicant contends the “generating” step would preclude the steps of the claimed method from practically being performed in the mind or by hand, and thus asserts the generated spot distribution data set is integrated into a practical application to render the claim eligible at Step 2A, Prong Two of the Alice/Mayo analysis. The examiner does not find this argument to be persuasive. The “generating” step of claim 1 requires a spot distribution data set is generated using the determined spots. The broadest reasonable interpretation of this limitation, but for the recitation of a generic processor, encompasses the practitioner mentally or on paper producing a spot distribution data set as a result of performing the previous steps, which may be spots marked by hand on paper or designated mentally. This “generating…spot distribution data set” limitation does not require producing an electronic spot distribution data set via the processor that is received by and used by a treatment system to provide the treatment to a patient according to the plan. The limitation “which facilitates generating at least one ion beam to the target volume according to the determined spots during the ion beam therapy” recites the intended use of the data set, and does not positively recite the at least one ion beam is delivered to the target volume according to the determined spots. Accordingly, the abstract idea is not integrated into a practical application in the “generating…” limitation. As noted in the rejection above, the additional elements recited (“a processor of a treatment planning system” and “by the processor”), amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application.
Applicant contends the amended claim 1 as a whole amounts to significantly more than the judicial exception such that the claim is eligible at Step 2B of the Alice/Mayo test (arguments, page 11). Specifically, applicant asserts the claimed features provide an improvement in the functioning of an ion beam system for ion beam therapy because the resulting spot distribution data set, when implemented, achieves a sharper dose-drop off at the target edges, prevents unnecessary dosing to tissues outside the target, and reduces treatment time (arguments, page 11). The examiner does not find this argument to be persuasive. The limitations directed to the purported improvement (“dividing”, “assigning”, “determining”, and “generating” steps), as detailed above, may be performed in the mind of a practitioner or by hand on paper, but for the recitation of generic computer elements amounting to instructions to perform the method. Accordingly, the improvement resides in the judicial exception rather than in the function or operation of the treatment planning system and ion beam therapy system to deliver treatment. See MPEP 2106.05(a)(II).
Applicant’s arguments, see pages 12-14, filed 3 May 2022, with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 22 December 2022 have been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-13, and 15 would be allowable in light of the amendments to the claims and persuasive arguments noted above if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791